Title: Richard Harrison to Thomas Jefferson, 10 March 1809
From: Harrison, Richard
To: Jefferson, Thomas


           March 10. 1809.
          R. Harrison presents his respectful compliments to Mr Jefferson, and has the honor to inform him that a Warrant will probably be ready by 2. o’Clock for the balance due on his Account as Min. Plen: at Paris.
          R. Harrison avails him self of this occasion to offer his sincere thanks to Mr Jefferson for his past friendship & civilities; and to wish him every happiness in the retirement he has sought from the burthen & cares of an exalted, but arduous Station. 
        